Order issued:      October 4       , 2012




                                                  In The
                                     (Court uf Apprats
                                    Distrirt of Texas at Dallas
                                         No. 05-11-01486-CV


                                  EDITH GRUBAUGH, Appellant

                                                    V.

                         JOSE ALMANZA GOMEZ, ET AL., Appellees


                         On Appeal from the 68th Judicial District Court
                                     Dallas County, Texas
                               Trial Court Cause No. 09-07002


                                               ORDER
        Before the Court is appellant's third motion for an extension of time to file a brief. Appellant

requests a sixty-two day extension of time to file a brief. We DENY appellant's motion. Appellant

shall file a brief within fifteen days of the date of this order. If appellant fails to file a brief within

fifteen days, the Court will dismiss the appeal for want of prosecution without further notice. See

TEX. R. APP. P. 3 8.8(a)(1).